J-A15016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                             Appellee

                       v.

SHEKIANA CHAMBERS

                             Appellant                        No. 1739 EDA 2014


              Appeal from the Judgment of Sentence May 15, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0010468-2013


BEFORE: BOWES, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                                        FILED JUNE 23, 2015

        Appellant, Shekiana Chambers, appeals from the May 15, 2014

aggregate judgment of sentence of three years’ probation, imposed after

pleading    guilty   to     hindering    apprehension    or    prosecution   and   false

identification to law enforcement authorities.1               After careful review, we

affirm.

        The trial court has set forth the relevant factual and procedural

history, as follows.

                    On July 23, 2013, Philadelphia police officers
              arrested [Appellant] for hindering apprehension and
              related offenses stemming from an incident wherein
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 5105(a)(1) and 4914(a), respectively.
J-A15016-15


             [Appellant] enabled another person to evade arrest
             by posing as the other person and permitting officers
             to arrest her under that person’s name.         After
             arraignment, court administrators scheduled the
             matter for a waiver trial on December 6, 2013[,]
             before the Honorable Rayford A. Means. On that
             date, the [Appellant] requested a continuance.
             Honoring this request, Judge Means rescheduled the
             waiver trial for March 17, 2014[,] and transferred
             the matter to th[e instant trial court].

                    On March 17[, 2014] [Appellant] recanted her
             desire to proceed to a waiver trial and asserted her
             right to a jury trial. Upon hearing [Appellant]’s new
             demand for a jury trial and her corresponding
             continuance request, th[e trial court] conducted a
             colloquy with [Appellant] and scheduled a jury trial
             on May 5, 2014. [Appellant] appeared on that date,
             but th[e trial court] was in the midst of another trial,
             so it could not proceed with [Appellant]’s jury trial.
             [The trial c]ourt conducted another colloquy with
             [Appellant] and rescheduled [Appellant]’s jury trial to
             May 6, 2014.

                    On May 6[,2014] [Appellant] failed to appear,
             and th[e trial c]ourt issued a bench warrant for her
             arrest.     Court administrators again rescheduled
             [Appellant]’s jury trial to May 13, 2014. On that
             date, [Appellant]’s attorney failed to appear. Yet
             again, court administrators rescheduled [Appellant]’s
             jury trial to May 15, 2014.

Trial Court Opinion, 10/23/14, at 1-2.

     Appellant entered an open guilty plea to the aforementioned charges

on May 15, 2014. Appellant read, reviewed, and signed a written guilty plea

colloquy, wherein the trial court specifically guaranteed her a term of

probation.   Written Guilty Plea Colloquy, 5/15/14, at 1.       At her hearing,

Appellant stated that no one threatened her to plead guilty, she was


                                      -2-
J-A15016-15


pleading guilty of her own free will, and she was pleading guilty because she

was guilty of the offenses charged. N.T., 5/15/14, at 5-7. That same day,

the trial court imposed an aggregate sentence of three years’ probation. 2 No

post-sentence motions were filed.              On June 10, 2014, Appellant filed a

timely notice of appeal.3

       On appeal, Appellant raises the following issue for our review.

              Was it reversible error for the trial judge to
              repeatedly pressure … Appellant to enter into a guilty
              plea when Appellant had indicated, numerous times,
              that she wished to be tried by a jury, resulting in a
              plea under duress?

Appellant’s Brief at 1.

       In assessing challenges to the validity of a guilty plea, we are guided

by the following standard of review. “Settled Pennsylvania law makes clear

that by entering a guilty plea, the defendant waives his right to challenge on

direct appeal all nonjurisdictional defects except the legality of the sentence

and the validity of the plea.”        Commonwealth v. Lincoln, 72 A.3d 606,

609 (Pa. Super. 2013) (citation omitted), appeal denied, 87 A.3d 319 (Pa.

2014). “Our law presumes that a defendant who enters a guilty plea was

aware of what he was doing.           He bears the burden of proving otherwise.”
____________________________________________


2
  Specifically, Appellant was sentenced to two years’ probation for hindering
apprehension or prosecution, and a consecutive one year term of probation
for false identification to law enforcement authority.
3
  Appellant and the trial court have complied with Pennsylvania Rule of
Appellate Procedure 1925.



                                           -3-
J-A15016-15


Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011)

(citation omitted). “[A] defendant has no absolute right to withdraw a guilty

plea; rather, the decision to grant such a motion lies within the sound

discretion of the trial court.”   Commonwealth v. Muhammad, 794 A.2d
378, 382 (Pa. Super. 2002).

                  A defendant wishing to challenge the
            voluntariness of a guilty plea on direct appeal must
            either object during the plea colloquy or file a motion
            to withdraw the plea within ten days of sentencing.
            Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i).        Failure to
            employ      either  measure     results   in     waiver.
            Historically, Pennsylvania courts adhere to this
            waiver principle because [i]t is for the court which
            accepted the plea to consider and correct, in the first
            instance, any error which may have been committed.

Lincoln, supra at 609-610 (Internal quotation marks and some citations

omitted).

      Instantly, our review of the record reveals that Appellant did not

object to her plea prior to or during the May 15, 2014 guilty plea and

sentencing hearing. Further, Appellant did not file a post-sentence motion

to withdraw her plea, despite being informed of her right to do so at said

hearing. N.T., 5/15/14, at 12-13. As noted above, in order to preserve an

issue related to the validity of a guilty plea, an appellant must either object

during the colloquy or otherwise raise the issue at the guilty plea hearing,

the sentencing hearing, or through a post-sentence motion. Lincoln, supra

; accord Commonwealth v. Tareila, 895 A.2d 1266, 1270 n.3 (Pa. Super.

2006); see also Pa.R.A.P. 302(a) (stating, “[i]ssues not raised in the lower

                                     -4-
J-A15016-15


court are waived and cannot be raised for the first time on appeal[]”).

Accordingly, Appellant has waived any challenge to the validity of her guilty

plea.

        Based on the foregoing, we conclude Appellant’s sole issue on appeal

is waived for lack of preservation.      Accordingly, the trial court’s May 15,

2014 judgment of sentence is affirmed.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2015




                                      -5-